Citation Nr: 0121401	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  99-00 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether reduction of a 20 percent rating for service-
connected postoperative osteomyelitis of the left ankle was 
proper.  

2.  Entitlement to an increased rating for service-connected 
postoperative osteomyelitis of the left ankle.  


REPRESENTATION

Appellant represented by:	The American Legion  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1973 to 
August 1985.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
reduced the rating for service-connected postoperative 
osteomyelitis of the left ankle from 20 percent to a 
noncompensable rating since November 1998.  

A January 2000 Board decision, which denied entitlement to 
restoration of a 20 percent rating, mischaracterized the 
issue on appeal and improperly reversed the burden of proof.  
Pursuant to a joint remand of the parties, the United States 
Court of Appeals for Veterans Claims vacated the January 2000 
Board decision and remanded the appeal to the Board for 
readjudication in August 2000.  


FINDINGS OF FACT

1.  The RO's July 1986 decision rated postoperative 
osteomyelitis of the left ankle as 20 percent disabling from 
September 1986, and the RO's August 1994 and April 1996 
decisions continued the 20 percent rating.  

2.  The RO's April 1998 rating decision proposed a reduction 
of the rating for postoperative osteomyelitis of the left 
ankle from 20 percent to a noncompensable rating; the August 
1998 decision reduced the rating from 20 percent to a 
noncompensable rating since November 1998.  

3.  The April 1998 and August 1998 rating decisions failed to 
apply the provisions of 38 C.F.R. § 3.344.  



CONCLUSION OF LAW

The reduction of the rating for postoperative osteomyelitis 
of the left ankle from 20 percent to a noncompensable rating 
is not proper; thus, the 20 percent rating for postoperative 
osteomyelitis of the left ankle is restored.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105, 3.344, 4.43, 
4.71a, Diagnostic Code 5000 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was thrown 60 feet in a car accident during 
active service in September 1983.  He sustained multiple 
injuries, including an open fracture of the left ankle.  As a 
result of the left ankle fracture, he underwent several 
surgeries and developed osteomyelitis.  He was on the 
temporary disability retirement list from 1984 to 1988 and 
unemployed after service until May 1992.  Since then, he has 
worked as a veterans counselor at the T. County Veterans 
Commission.  He contends that he is able to continue working 
only because his employer allows him to miss 30-40 days of 
work each calendar year to attend medical appointments for 
depression and orthopedic problems.  

The veteran further contends that an increased rating, rather 
than a reduction, is warranted because chronic left ankle 
pain and difficulty with ambulation cause him to take pain 
medications and miss work for medical treatment.  

The RO's July 1986 decision rated postoperative osteomyelitis 
of the left ankle as 20 percent disabling from September 
1986, and the RO's August 1994 and April 1996 decisions 
continued the 20 percent rating.  Thus, the 20 percent rating 
for postoperative osteomyelitis of the left ankle had been in 
effect for more than five years at the time of the April 1998 
RO decision, which proposed reduction of the rating to a 
noncompensable rating since November 1998.  If a reduction in 
the evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, the RO must issue a rating proposing 
the reduction and setting forth all material facts and 
issues.  38 C.F.R. § 3.105(e) (2000).  

Rating agencies will handle disability cases affected by 
change of medical findings so as to produce the greatest 
degree of stability of disability evaluations consistent with 
VA laws and regulations.  38 C.F.R. § 3.105(a) (2000).  If a 
rating has continued for 5 years or more, as is the case 
here, reduction in rating is warranted only if (1) 
reexaminations disclose improvement in the disability; and 
adjudicators: (2) review the entire record of examinations 
and medical and industrial history to ascertain whether the 
recent examination(s) on which the reduction was based were 
full and complete; (3) decline to use examinations which are 
less full and complete than those on which payments were 
authorized or continued; (4) not reduce an evaluation except 
in cases where all the evidence clearly warrants a finding of 
material improvement; and (5) where material improvement in 
the physical condition is clearly shown, consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344 (2000); Brown v. Brown, 5 Vet. App. 413, 
416-417 (1993).  

The recent examinations on which the April 1998 proposed 
reduction was based were as full and complete as the 
examinations that supported the assignment of the 20 percent 
rating over five years ago.  Indeed, some of the more recent 
evidence showed no improvement in the veteran's 
osteomyelitis.  Chronic left ankle pain treated with pain 
medications, an antalgic gait with limping on the left, and 
use of a left ankle brace and cane for ambulation were noted 
throughout the record.  Range of motion of the left ankle was 
0-15 degrees in April 1986, normal in February 1994, and 
again 0-15 degrees in October 1995 and November 1997.  In 
November 1997, the veteran's left ankle was fixed, but pain 
did not cause any significantly increased limitation.  VA 
photos showing condition of the veteran's left ankle appeared 
unchanged from August 1984 to October 1995.  The October 1995 
VA examiner noted that the veteran's left ankle was obviously 
deformed with permanent loss of strength and a circumference 
one inch larger than the right ankle, and the November 1997 
VA examiner noted atrophy.  In March 1998, the veteran 
reported missing 30-40 days from work in the last calendar 
year partly for medical appointments due to orthopedic 
problems.  He further reported that the police sometimes 
followed him because his car seat belt caused pain in his 
left lower extremity and caused him to drive erratically.  

In contrast, some of the evidence did show improvement.  
Osteomyelitis was present in December 1984 and March 1986 and 
improved to a finding of no drainage at a January 1991 VA 
examination.  There was no active infection at the November 
1997 VA examination, and the veteran reported no 
osteomyelitis since 1992.  Stiffness of the left ankle in 
February 1994 improved to the veteran's ability to stand, 
squat, supinate, and pronate at the October 1995 VA 
examination, and he could stand and walk with a cane and 
brace in November 1997.   The veteran was unemployed from 
1984 to 1992, but his work situation even improved.  As 
reported to the November 1997 and March 1998 VA examiners, he 
has worked as a counselor at the T. County Veterans 
Commission since May 1992.  While he was deemed unable to 
work before 1992 because of chronic infections and multiple 
left ankle procedures, the November 1997 VA examiner 
indicated that left ankle pain now represented only a 
significant, rather than a total, limitation on his 
occupational life.  

The veteran will receive the benefit of the doubt because the 
evidence is in approximate balance for and against 
improvement in his postoperative myelitis of the left ankle.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified at 38 U.S.C. § 5107); 38 C.F.R. § 3.102 (2000); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, 
material improvement in postoperative myelitis of the left 
ankle is not clearly disclosed from reexaminations.  

Even if material improvement had been clearly disclosed, 
which it was not, the evidence does not show that any 
improvement would be maintained under the ordinary conditions 
of life from the point of view of the veteran working or 
seeking work.  See 38 C.F.R. § 3.343(a), 3.344(a), 4.2, 4.10 
(2000); Brown, 5 Vet. App. at 416-417.  The November 1997 VA 
examiner clearly stated that the veteran's osteomyelitis was 
chronic.  Chronic, or recurring, suppurative osteomyelitis, 
once clinically identified, as it was in this case many times 
during and after service, should be considered as a 
continuously disabling process, whether or not an actively 
discharging sinus or other obvious evidence of infection is 
manifest from time to time.  38 C.F.R. § 4.43 (2000).  The 
veteran also reported that he lost 30-40 days from work 
during a calendar year for medical appointments partly due to 
his orthopedic problems, and he contends that only his 
current employer would allow the flexibility that he needs to 
attend so many medical appointments.  

In the absence of a showing of sustainable improvement of 
postoperative myelitis of the left ankle, the April 1998 
proposed reduction and August 1998 reduction do not comply 
with the provisions of 38 C.F.R. § 3.344.  Where the RO 
reduces a rating without observance of the applicable law, 
such rating is void.  Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  

The appropriate remedy is restoration of the 20 percent 
rating effective on the date of the improper reduction.  
Hayes, 9 Vet. App. at 73.  


ORDER

Inasmuch as the reduction of a 20 percent rating for 
postoperative osteomyelitis of the left ankle is not proper, 
the 20 percent rating is restored.  


REMAND

During the pendency of the appeal on the issue of an 
increased rating, there has been a significant change in the 
law.  On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown , 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Because the effect of the veteran's disability upon his 
employability is key to the analysis of entitlement to an 
increased rating, this case must be remanded to obtain the 
veteran's employment history, Social Security Disability 
(SSD) and additional VA medical records, and a VA 
examination.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  

The VA has a duty to assist the veteran in obtaining 
employment records to confirm his work status.  At the 
November 1997 and March 1998 VA examinations, the veteran 
reported that he had been unemployed from 1984 to 1992 and 
that he had worked as a veterans counselor at the T. County 
Veterans Commission from May 1992 to the present.  In March 
1998, he reported losing 30-40 workdays in the last calendar 
year due to depression and orthopedic problems.  It is 
unclear how many hours per week the veteran has worked, 
whether his work absences were due to postoperative myelitis 
of the left ankle or another disability, and how much income 
he has earned since 1997.  Under 38 C.F.R. § 4.16(a) (2000), 
marginal employment shall not be considered substantially 
gainful employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  Id.  The 
Secretary shall make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  Nothing precludes the Secretary from 
providing such other assistance under subsection (a) to a 
claimant in substantiating a claim as the Secretary considers 
appropriate.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).   

The VA has a duty to assist the veteran in obtaining his SSD 
records and additional VA medical records.  A December 1987 
notice from the Social Security Administration shows that the 
veteran filed a claim for SSD income.  The record does not 
show that the veteran's SSD records, including medical 
records, were obtained or confirmed as unavailable.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  This 
duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Although the veteran has 
received ongoing treatments at VA facilities, the record does 
not show that VA medical records since 1997 were obtained or 
confirmed as unavailable.  Any VA medical records are deemed 
to be constructively of record in proceedings before the 
Board and should be obtained prior to further review of the 
claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The VA has a duty to assist the veteran in obtaining a VA 
examination.  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a claim if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  A VA examination is necessary to 
determine the current level of impairment attributable to 
postoperative myelitis of the left ankle because the last VA 
examination of the bones, joints, and feet took place in 
November 1997, over three years ago.  To constitute a useful 
and pertinent rating tool, rating examinations must be 
sufficiently contemporaneous to allow adjudicators to make an 
informed decision regarding the veteran's current level of 
impairment.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of all employment since 
1997; he should also be requested to 
submit his W-2 forms since 1997.  After 
securing any necessary authorizations or 
releases, the RO should request and 
associate with the claims file the 
veteran's employment records since 1997 
from the veteran's employer(s), including 
T. County Veterans Commission.  Failures 
to respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for postoperative 
osteomyelitis of the left ankle since 
1997.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file copies of the veteran's 
complete treatment reports from all 
sources, including VA treatment records 
since 1997 and SSD and related medical 
records, which have not been previously 
been secured.  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims folder.  

3.  The veteran should be afforded the 
appropriate VA examination to determine 
the severity of his postoperative 
osteomyelitis of the left ankle.  Any 
further indicated special studies should 
be conducted.  Failure of the veteran to 
report for a scheduled examination 
without good cause could result in the 
denial of a claim.  38 C.F.R. § 3.655 
(2000).  The claims file and a separate 
copy of this remand should be made 
available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  The 
examiner(s) should take specific note of 
the veteran's reported and documented 
employment and medical history since 
1997.  

The examiner should then offer a medical 
opinion as to: a) a full description of 
the effects of postoperative 
osteomyelitis of the left ankle upon the 
veteran's ordinary activity; b) whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
ankle is used repeatedly over a period of 
time; c) loss of range of motion of the 
left ankle portrayed in terms of the 
degrees of additional range of motion 
loss due to pain on use or during flare-
ups; and d) if present, note crepitation, 
less or more movement than normal, 
weakened movement, excess fatigability, 
incoordination and impaired ability to 
execute skilled movement smoothly, pain 
on movement, swelling, deformity, atrophy 
of disuse, instability of station, 
disturbance of locomotion, and 
interference with sitting, standing, and 
weight-bearing.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for an increased 
rating based upon the entire evidence of 
record.  All pertinent law, regulations, 
and Court decisions should be considered.  
If the veteran's claim remains in a 
denied status, he and his representative, 
if any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

6.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


 

